DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 09/26/2022 have been entered. Applicant amendments to claims 9 and 10 overcome the previous claim objections set forth in the Office Action mailed 04/25/2022. The previous objections of claims 9 and 10 are withdrawn. Applicant amendments to the claims overcomes each and every one of the previous 112(b) rejections set forth in the Office Action mailed 04/25/2022. The previous 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1-27 remain pending in the application. 

Claim Objections
	Claim 2 is objected to because of the following informalities: claim 2 appears to be missing a “the” between “along” and “testing strip center line”, such that it would recite “and the normal to the plane at each position along the testing strip center line length is constant.” 
	Claim 10 recites “a testing assembly according to claim 1” on line 3, this should be amended to recite “the testing assembly according to claim 1” to ensure proper antecedent basis for claim terminology. 
	Claim 14 recites “a testing unit according to claim 10” on line 3, this should be amended to recite “the testing unit according to claim 10” to ensure proper antecedent basis for claim terminology. 
Claim 22 recites “The testing assembly of claim 20”, it is suggested to amend the claim to be “The testing unit of claim 20” as claim 20 is directed to a testing unit. 
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 7 recites “a flow control means configured to control” on line 3. Pages 12-13 of the instant specification state that the flow control means “may comprise, in an embodiment in accordance with the first or second aspect of the invention, a soluble material configured to be dissolved in the buffer solution at a predetermined dissolution rate and configured to enable a flow of the buffer solution away from the respective solution chamber after a predetermined time span.” 
	Claims 8-9 are dependent on claim 7 and similarly recite “a flow control means”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US-2014/0302534-A1) in view of Sabol (US-2007/0189928-A1) and Chen (US-2010/0304986-A1).
Regarding claim 23, Kojima teaches an immunochromatographic strip that has a sample pad 10, a conjugate pad 20, a migration membrane 30, and an absorbent pad 40, where there is a test line 32 and control line 34 on the migration membrane 30 ([0096], Figure 3). It is understood that this test strip, in a planar state, has a center line length, a width, and a thickness. Where the migration membrane 30 is a capillary wick and includes test line 32 that has a respective reacting material configured to react in a predetermined manner to at least one respective pre-specified analyte. [0065] states that the test line has a second antibody immobilized on it. 
Kojima does not teach a testing assembly for lateral flow assay. 
In the analogous art of test meter systems for test strips, Sabol teaches a portable test meter system that includes a cartridge that houses a test strip tape (Sabol; abstract, [0004]).
Specifically, Sabol teaches a testing assembly (meter system 30) for lateral flow assay, the testing assembly (30) comprising (Sabol; [0028], Figure 1):
a support structure (cartridge housing 33) defining a plane (Sabol; [0028], Figure 1); 
	It is understood that the cartridge housing 33 seen in Figure 1 of Sabol defines a plane in space. 
at least one testing strip (test strip 34) fluidly connected to the liquid sample receiving interface, a testing strip (34) of the at least one testing strip having, in a planar state, a testing strip center line length, a testing strip width and a testing strip thickness that is shorter than the testing strip center line length and the testing strip width, the testing strip (34) comprising: 
wherein a width direction of the testing strip (34) extends at an angle smaller than 900 with respect to a normal of the plane defined by the support structure; and 
wherein the testing strip (34) is curved, resulting in a shortest distance between two opposite longitudinal ends of a testing strip center line being shorter than the testing strip center line length in the planar state.
It is best seen in Figures 1-3 and 5 of Sabol that the test strip 34 will be curved around the outside of the meter system 30, where in Figure 2 it is understood that the width of the test strip is the dimension that follows the dashed lines, and the length follows the base of the test strip. As such, it is understood that the test strip 34 will have its width direction extending at an angle smaller than 90° and is also curved. 
It would have been obvious to one skilled in the art to modify the test strip of Kojima such that it is wrapped around the meter as taught by Sabol because Sabol teaches that the test strips can be wrapped around in a spiral manner within the cartridge, and that the cartridge can hold a plurality of test elements that are on the tape (Sabol; [0004], [0036]). 
 It is understood that multiple strips of Kojima will similarly be wrapped around like the test strip 34 of Sabol as described above with regards to the width direction and the curved configuration.  
	Modified Kojima does teach a liquid sample receiving interface, which is understood to be sampling portion/area 44 seen in Figure 1 of Sabol. The sampling portion/area 44 (sample receiving interface) of Sabol is understood to be connected to the test strip 34, as seen in Figure 1 they are in contact with one another. It is understood that the sampling portion/area 44 of Sabol is arranged on the cartridge housing 33 (support structure). 
	However, modified Kojima does not teach a liquid sample providing module, the liquid sample providing module comprising at least one of a needle, a catheter, a cannula or a lancet extending outwardly from the support structure; 
In the same problem solving area of placing reservoirs in fluid communication with one another, Chen teaches connectors that place a fluid reservoir in fluid communication with another fluid element (Chen; [0079], [0086]). 
Specifically, Chen teaches where the connectors may comprise a cannula or needle as seen in Figure 2a (Chen; [0079]). It is further seen in Figure 2a that the needles are connected to various openings of a fluid channel. 
It would have been obvious to one skilled in the art to modify the meter system of modified Kojima such that it has the needle taught by Chen because Chen teaches that the needle places fluidic elements in communication with one another (Chen; [0079]). 
It is understood that the needle of Chen will be attached at the sampling portion/area 44 (liquid sample receiving interface) of modified Kojima. 
Regarding claim 24, Kojima teaches an immunochromatographic strip that has a sample pad 10, a conjugate pad 20, a migration membrane 30, and an absorbent pad 40, where there is a test line 32 and control line 34 on the migration membrane 30 ([0096], Figure 3). It is understood that this test strip, in a planar state, has a center line length, a width, and a thickness. Where the migration membrane 30 is a capillary wick and includes test line 32 that has a respective reacting material configured to react in a predetermined manner to at least one respective pre-specified analyte. [0065] states that the test line has a second antibody immobilized on it. 
Kojima does not teach a testing device for lateral flow assay. 
In the analogous art of test meter systems for test strips, Sabol teaches a portable test meter system that includes a cartridge that houses a test strip tape (Sabol; abstract, [0004]).
Specifically, Sabol teaches a testing device for lateral flow assay, the testing device comprising: 
a testing unit for lateral flow assay; and 
the testing unit comprising: 
a testing assembly (meter system 30) for lateral flow assay (Sabol; [0028], Figure 1); and 
a cover unit (meter 36) attachable to a support structure (cartridge housing 33) (Sabol; [0028], Figures 1-3), the testing assembly (30) comprising: 
	Sabol further teaches a meter 36 that is attached to the cartridge 32 (Sabol; [0028], Figure 1). It is understood that the meter 36 is a cover unit for the cartridge body (support structure), see Figures 2 and 3 of Sabol.
a liquid sample receiving interface (sampling portion/area 44) arranged on the support structure (33) defining a plane, the liquid sample receiving interface (44) being configured to receive a liquid sample (Sabol; [0028], Figure 1); and 
at least one testing strip (test strip 34) fluidly connected to the liquid sample receiving interface (44), a testing strip (34) of the at least one testing strip having, in a planar state, a testing strip center line length, a testing strip width and a testing strip thickness that is shorter than the testing strip center line length and the testing strip width, the testing strip (34) comprising (Sabol; [0028], Figure 1): 
wherein a width direction of the testing strip extends at an angle smaller than 900 with respect to a normal of the plane defined by the support structure; and 
wherein the testing strip (34) is curved, resulting in a shortest distance between two opposite longitudinal ends of a testing strip center line being shorter than the testing strip center line length in the planar state, wherein the liquid sample providing module is configured to be connected to the testing unit at the liquid sample receiving interface that in turn is fluidly connected to the testing strip.
It is best seen in Figures 1-3 and 5 of Sabol that the test strip 34 will be curved around the outside of the meter system 30, where in Figure 2 it is understood that the width of the test strip is the dimension that follows the dashed lines, and the length follows the base of the test strip. As such, it is understood that the test strip 34 will have its width direction extending at an angle smaller than 90° and is also curved. 
It would have been obvious to one skilled in the art to modify the test strip of Kojima such that it is wrapped around the meter as taught by Sabol because Sabol teaches that the test strips can be wrapped around in a spiral manner within the cartridge, and that the cartridge can hold a plurality of test elements that are on the tape (Sabol; [0004], [0036]). 
 It is understood that multiple strips of Kojima will similarly be wrapped around like the test strip 34 of Sabol as described above with regards to the width direction and the curved configuration. 
Modified Kojima does not teach a liquid sample providing module configured to be connected to the testing unit. 
In the same problem solving area of placing reservoirs in fluid communication with one another, Chen teaches connectors that place a fluid reservoir in fluid communication with another fluid element (Chen; [0079], [0086]). 
Specifically, Chen teaches where the connectors may comprise a cannula or needle as seen in Figure 2a (Chen; [0079]). It is further seen in Figure 2a that the needles are connected to various openings of a fluid channel. 
It would have been obvious to one skilled in the art to modify the meter system of modified Kojima such that it has the needle taught by Chen because Chen teaches that the needle places fluidic elements in communication with one another (Chen; [0079]). 
It is understood that the needle of Chen will be attached at the sampling portion/area 44 (liquid sample receiving interface) of modified Kojima and will therefore be connected to the testing unit (the testing unit being made up of the testing assembly and cover unit, where the testing assembly includes the liquid sample receiving interface). 
Regarding claim 25, modified Kojima teaches the testing device of claim 24. Modified Kojima further teaches wherein the liquid sample providing module comprises at least one of a needle, a catheter, a cannula or a lancet extending outwardly from the support structure, see claim 24 supra.

Response to Arguments
Applicant’s arguments, see page 10, filed 09/26/2022, with respect to claim 1 where a capillary wick fluidically connected to the liquid sample receiving interface by a microfluidic connecting system have been fully considered and are persuasive.  The 103 rejection of claims 1-2, 4-6, 10, and 12 has been withdrawn. 

Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. Applicant argues that there is no rationale to modify the device of Kojima with the teachings of Sabol, where “Sabol teaches that the test strips can be wrapped around in a spiral manner within the cartridge, and that the cartridge can hold a plurality of test elements that are on the tape” is a feature of Sabol and not an impetus or rationale for one skilled in the art to undertake such a modification. Examiner respectfully disagrees, as a feature can be a rationale for modification. It is understood that if the test strips of Kojima are wrapped around in a spiral manner as taught by Sabol, it would allow more test elements to be stored. 

Allowable Subject Matter
Claims 1, 3-9, 11-13, 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art is Kojima (US-2014/0302534-A1) in view of Sabol (US-2007/0189928-A1). Modified Kojima does not teach or even suggest where the capillary wick of the testing strip is connected to the liquid sample receiving interface by a microfluidic connecting system. It would not have been obvious to one skilled in the art to modify modified Kojima such that it would have a microfluidic connecting system. 
Regarding claim 20, the closest prior art is Kojima (US-2014/0302534-A1) in view of Sabol (US-2007/0189928-A1). Claim 20 incorporates the allowable subject material that was indicated in the Office Action mailed 04/25/2022 from claim 13. Modified Kojima does teach or even suggest a reflector element arranged on a cover unit configured to allow an optical inspection of the test portion from a direction substantially perpendicular to the plane. It would not have been obvious to one skilled in the art to modify the device of modified Kojima to have a reflector element on the cover unit, as the test strips of modified Kojima are held on the outside of the meter system. 

Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 26, modified Kojima does not teach where there is a plurality of testing strips each being fluidically connected to the liquid sample receiving interface. From Figure 1 of Sabol, it is understood that only one test strip at a time would be connected to a liquid sample receiving interface (sampling portion/area 44). 
Regarding claim 27, modified Kojima does not teach wherein the testing strip is fully enclosed within the support structure and the cover unit, as it is seen in Figure 1 of Sabol the test strips 34 are not inside the meter system 30. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796